Citation Nr: 1415918	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  10-45 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a special home adaptation grant.

2.  Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to December 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.   

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that the Virtual folder contains VA treatment records dated subsequent to the September 2010 Statement of the Case.  The Board notes that because the Veteran's claim is being remanded, the RO will have an opportunity to review these records and issue a Supplemental Statement of the Case is such is appropriate.

In April 2012 the Veteran withdrew his request for a hearing before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he meets the criteria for the award of specially adapted housing or a special housing adaptation grant.  He contends that he has loss of use of his right lower extremity due to his service-connected right foot disability, and that he also has service-connected residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  He further argues that in addition to loss of use of the right lower extremity, that he also has loss of use of the right upper extremity due to his worsened right elbow condition.  

The Veteran's service-connected disabilities include posttraumatic stress disorder (PTSD) (100 percent), rectal carcinoma (100 percent), spinal stenosis (60 percent), right foot drop (40 percent), ischemic heart disease (30 percent), a right elbow disability (20 percent), diabetes mellitus (20 percent), and rhinitis (10 percent).  The Veteran also receives special monthly compensation on account of loss of use of the right foot.  

A certificate of eligibility for assistance in acquiring specially adapted housing may be provided if, among other things, the Veteran is entitled to service-connected compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101(a)(1)(2)(3) (West 2002); 38 C.F.R. § 3.809(b)(1)(2)(3)(4) (2013). 

The Veteran's claim was denied in January 2010 based on an October 2009 VA examination.  In March 2014, the Veteran's representative asserted that the Veteran's service-connected disabilities have increased in severity such that in addition to the loss of use of the right lower extremity, the Veteran has residuals of organic disease or injury and /or loss of use of one upper extremity "which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair."  She also pointed out that since the rating decision that denied the Veteran's claim the Veteran has been granted service connection for an additional disability, ischemic heart disease.  Consequently, the Veteran must be provided a new VA examination.  

Finally, the record does not reflect that the RO/AMC has informed the Veteran of the revised VA regulations for specially adapted housing and special home adaptions grants that became effective on October 25, 2010.  See Fed. Reg. 57,861-57,862 (September 23, 2010).  Thus, on remand, the Veteran should be informed of the above-cited revised regulations that are pertinent to the issues on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Inform the Veteran of the revised VA regulations for specially adapted housing and special home adaptation grants that became effective on October 25, 2010.  Fed. Reg. 57,861-57, 862 (September 23, 2010). 

2.  Afford the Veteran an examination to determine his eligibility for specially adapted housing or a special adapted housing grant at a VA medical facility. 

The claims folders should be made available to and reviewed by the examiner. 

The examiner should determine whether the Veteran's service-connected disabilities cause: 

a) the loss of use of both lower extremities so as to permanently preclude locomotion without the aid of braces, crutches, canes or a wheelchair. 

As used here, the term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible. 

b) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

c) the loss or loss of use of one lower extremity together with the loss of loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 

d) loss or permanent loss of use of one or both feet. 

e) ankylosis of one or both knees or one or both hips. 

The examiner should fully describe the objective findings to support any conclusions (e.g., with respect to range of motion, instability, weakness, atrophy, tone, callosities, etc.), and should provide a complete rationale for all opinions expressed. 

3.  Thereafter, if the benefit on appeal remains denied, the Veteran should be issued a Supplemental Statement of the case reflecting consideration of the revised regulations for specially adapted housing and special home adaptation grants that became effective October 25, 2010.  Fed. Reg., 57, 681-57,682 (September 23, 2010).  The Veteran should be afforded an appropriate period of time for response.  Thereafter, the appeal should be returned to this Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


